DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The Amendment filed January 18th, 2021 has been entered. Claims 1-12 remain pending in the application.  Applicant’s amendments to the Abstract, Specification, and Claims have overcome each and every objection and 112(b) rejection previously set forth in the Non-Final Office Action mailed November 19th, 2020.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-5, 7-11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Serebrennikov et al. (U.S. Patent Publication No. 20150343601), hereinafter Serebrennikov.
claim 1, Serebrennikov teaches a damped abrasive article (20) comprising: 
a damping body (21); and 
an abrasive surface provided on at least a portion of the damping body(22/23); 
wherein the damping body comprises a synthetic polymer having a Storage Modulus from 1000 MPa to 2500 MPa and a Loss factor from 0.025 to 0.10 wherein the Storage Modulus and the Loss Factor are determined at 25° C and 10 Hz. 
Serebrennikov teaches that the damping body may be made from a mixture of nylon 6 (an alternate name for polyamide 6) and glass fibers (see paragraphs [0037] - [0038], and paragraphs [0083] - [0087] disclosing an embodiment that contains a polymer material and further contains reinforcing fibers). It further teaches that the fibers may be in the range of 1% to 60% by weight (see paragraph [0040], also paragraphs [0083] - [0087]). 
The disclosure of the present application reveals that such a mixture inherently has a Storage Modulus in the range from 1000 MPa to 2500 MPa and a Loss factor in the range from 0.025 to 0.10 when the Storage Modulus and the Loss Factor are determined at 25° C and 10 Hz (specification of present application, page 8).
Regarding claim 2, Serebrennikov teaches that the damping body comprises polyamide 6 (paragraph [0037]).
Regarding claim 3, Serebrennikov teaches the damping body comprises polyamide 6 and glass fibers (paragraphs [0037]-[0038], also paragraphs [0083] - [0087]).
Regarding claim 4, Serebrennikov teaches that the glass fibers comprise from 1 to 50 percent by weight of the damping body. (paragraph [0040]).
Regarding claim 5, Serebrennikov teaches that the glass fibers comprise 30 percent by weight of the damping body. (paragraph [0040]).
claim 7, Serebrennikov teaches that the damping body of the damped abrasive article may be made from a mixture of nylon 6 (an alternate name for polyamide 6) and 30% glass fibers by weight (see paragraphs [0037] - [0038], and paragraphs [0083] - [0087] disclosing an embodiment that contains a polymer material and further contains reinforcing fibers). It further teaches that the fibers may be in the range of 1% to 60% by weight (see paragraph [0040], also paragraphs [0083] - [0087]). 
The disclosure of the present application reveals that a damping body made from such a mixture inherently has a Storage Modulus obtained at 25°C and 10 Hz that is greater than the Storage Modulus obtained at 45° C and 10 Hz (specification of present application, page 9).
Regarding claim 8, Serebrennikov teaches that the damping body of the damped abrasive article may be made from a mixture of nylon 6 (an alternate name for polyamide 6) and 30% glass fibers by weight (see paragraphs [0037] - [0038], and paragraphs [0083] - [0087] disclosing an embodiment that contains a polymer material and further contains reinforcing fibers). It further teaches that the fibers may be in the range of 1% to 60% by weight (see paragraph [0040], also paragraphs [0083] - [0087]). 
The disclosure of the present application reveals that a damping body made from such a mixture inherently has a Storage Modulus obtained at 25°C and 10 Hz that is greater than the Storage Modulus obtained at 45° C and 10 Hz (specification of present application, page 9).
Regarding claim 9, Serebrennikov teaches that the damping body of the damped abrasive article may be made from a mixture of nylon 6 (an alternate name for polyamide 6) and 30% glass fibers by weight (see paragraphs [0037] - [0038], and paragraphs [0083] - [0087] disclosing an embodiment that contains a polymer material and further contains reinforcing fibers). It further teaches that the fibers may be in the range of 1% to 60% by weight (see paragraph [0040], also paragraphs [0083] - [0087]). 
The disclosure of the present application reveals that a damping body made from such a mixture inherently has a Storage Modulus obtained at 25°C and 10 Hz that is greater than the Storage Modulus obtained at 45° C and 10 Hz (specification of present application, page 9).
claim 10, Serebrennikov teaches that the damping body of the damped abrasive article may be made from a mixture of nylon 6 (an alternate name for polyamide 6) and 30% glass fibers by weight (see paragraphs [0037] - [0038], and paragraphs [0083] - [0087] disclosing an embodiment that contains a polymer material and further contains reinforcing fibers). It further teaches that the fibers may be in the range of 1% to 60% by weight (see paragraph [0040], also paragraphs [0083] - [0087]). 
The disclosure of the present application reveals that a damping body made from such a mixture inherently has a Storage Modulus obtained at 25°C and 10 Hz that is greater than the Storage Modulus obtained at 45° C and 10 Hz (specification of present application, page 9).
Regarding claim 11, Serebrennikov teaches that the damping body of the damped abrasive article may be made from a mixture of nylon 6 (an alternate name for polyamide 6) and 30% glass fibers by weight (see paragraphs [0037] - [0038], and paragraphs [0083] - [0087] disclosing an embodiment that contains a polymer material and further contains reinforcing fibers). It further teaches that the fibers may be in the range of 1% to 60% by weight (see paragraph [0040], also paragraphs [0083] - [0087]). 
The disclosure of the present application reveals that a damping body made from such a mixture inherently has a Storage Modulus obtained at 25°C and 10 Hz that is greater than the Storage Modulus obtained at 45° C and 10 Hz (specification of present application, page 9).

Claims 1, 6 and 12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Peterson (U.S. Patent No. 5669941).
Regarding claim 1, Petersen teaches an abrasive article (coated abrasive 40, see Peterson fig. 1) comprising: 

an abrasive surface provided on at least a portion of the damping body (surface 40, see col. 5 line 65-col. 6 line 17); 
wherein the damping body comprises a synthetic polymer (nylon 6—see Peterson col. 10 lines 39-67—and 1-40% glass fibers by weight, see Peterson col. 11 lines 11-15 and lines 50-53). 
The disclosure of the present application reveals that such a mixture inherently has a Storage Modulus in the range from 1000 MPa to 2500 MPa and a Loss factor in the range from 0.025 to 0.10 when the Storage Modulus and the Loss Factor are determined at 25° C and 10 Hz (specification of present application, page 8).
Regarding claim 6, Peterson teaches the damped abrasive article of claim 1 wherein the machine attaching end (attachment system 42, see Peterson fig. 3 and col. 5 line 67 - col. 6 line 17) and the damping body comprise a synthetic polymer having a Storage Modulus from 1000 MPa to 2500 MPa and a Loss factor from 0.025 to 0.10 at 25° C and 10 Hz (attaching system 42 and backing 41 are unitary and formed from the above-described mixture of nylon 6 and glass fibers, nylon 6—see Peterson col. 10 lines 39-67—and 30% glass fibers by weight, see Peterson col. 11 lines 11-15 and lines 50-53). 
The disclosure of the present application reveals that such a mixture inherently has a Storage Modulus in the range from 1000 MPa to 2500 MPa and a Loss factor in the range from 0.025 to 0.10 (specification of present application, page 8).
Regarding claim 12, Peterson teaches that the damping body of the damped abrasive article may be made from a mixture of nylon 6 (an alternate name for polyamide 6) and 30% glass fibers by weight (nylon 6—see Peterson col. 10 lines 39-67—30% glass fibers by weight, see Peterson col. 11 lines 11-15 and lines 50-53). 
.


Response to Arguments
Applicant's arguments filed January 8, 2021 have been fully considered but they are not persuasive. 
Applicant first argues that Serebrennikov recites a vibration damping layer that is not part of core 21; that it recites different properties and materials for the vibration damping layer than the claimed subject matter; that though the core can include a particular polymer, it does not suggest the use of that polymer for vibration damping; that it does not expressly disclose the claimed combination of nylon 6 and 30% glass fibers by weight; and that not all kids of nylon 6 can meet the storage modulus and loss factor as defined in claim 1.
Regarding these arguments, the rejection on the basis of Serebrennikov did not reference the vibration damping layer included on some embodiments—it only referenced core 21. Serebrennikov specifically states that core 21 may include a particular polymer that facilitates improved performance including aspects of vibration damping (see Serebrennikov paragraph [0032]). Additionally, Serebrennikov teaches the use of a core containing a polymer material (including nylon 6, see Serebrennikov paragraph [0037]), further reinforced by glass fibers (see Serebrennikov paragraph [0039]), and the amount of reinforcing glass fibers may be 30% by weight (see Serebrennikov paragraph [0040]). 
Regarding the claims that not all versions of nylon 6 are equivalent and that Serebrennikov does not teach core material selection for vibration damping purposes, the courts have held that “a 

Applicant argues that Peterson is inappropriate because it “teaches an abrasive article, not a damped abrasive article” (emphasis in original); that Peterson does not teach or suggest the claimed limitation of “a damping body”; and that Peterson does not teach the use of glass fibers.
Regarding Applicant’s arguments about an abrasive article vs a damped abrasive article and damping body, although Peterson does not teach that its abrasive article is damped or that backing portion 41 is a damped body, it nonetheless teaches that backing portion 41 is made from a composition that it has been established by applicant as having the inherent characteristics of a damping body, and consequently is capable of performing the function of a damping body and damped abrasive article. Finally, Peterson does teach the use of glass fibers: “The most preferred reinforcing fibers for applications of the present inventions are glass fibers” (Peterson, Column 11, lines 50-53). That Peterson expresses a different motivation for including fibers does not alter the fact that it discloses the proper composition to achieve the relevant properties.



Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN R ZAWORSKI whose telephone number is (571)272-7804.  The examiner can normally be reached on Monday-Thursday and Alternate Fridays 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Hail can be reached on (571) 272-4485.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/J.R.Z./Examiner, Art Unit 3723                                                                                                                                                                                                        



/JOSEPH J HAIL/Supervisory Patent Examiner, Art Unit 3723